MARKS, J.
This is a companion case to People v. Houston, ante, p. 167 [74 Pac. (2d) 515], the opinion in which has this day been filed.  After defendant had been found guilty in that case the district attorney of Riverside County presented and filed a supplemental information charging him with two prior convictions. He was found guilty and sentenced as an habitual criminal who had suffered two prior convictions.
*171Defendant has appealed from the judgment sentencing him as an habitual criminal, and from the orders denying his motions for new trial, and in arrest of judgment. The latter order is not appealable.
The attorney-general has confessed error and admits that since the amendment of section 969a of the Penal Code (Stats. 1931, p. 1060) the procedure followed here cannot be supported.
The judgment adjudging defendant an habitual criminal and the order denying the motion for new trial are reversed. The appeal from the order denying the motion for arrest of judgment is dismissed.
Barnard, P. J., and Jennings, J., concurred.